Citation Nr: 1829471	
Decision Date: 06/14/18    Archive Date: 06/27/18

DOCKET NO.  14-33 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating prior to October 27, 2016, and a rating in excess of 10 percent from October 27, 2016, for bilateral plantar fasciitis with pes planus ("flatfoot"). 

2.  Entitlement to an initial compensable rating for superficial punctate keratitis and recurrent corneal erosion, status post bilateral photorefractive keratectomy (PRK) surgery ("bilateral eye disability"). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran had a period of honorable service from October 8, 2000 to July 2, 2008, and a period of other than honorable service from July 3, 2008 to April 30, 2012.  A March 2018 VA administrative decision concluded that the other than honorable character of the Veteran's service from July 3, 2008 to April 30, 2012 is a bar to VA benefits for that period.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The matter was subsequently transferred to the RO in San Diego, California.

In February 2018, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.    

The Board notes that during the pendency of the appeal, the RO granted service connection for anxiety disorder in a September 2017 rating decision and this issue is no longer on appeal.

The issue of increased rating for bilateral eye disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

For the entire period on appeal, the probative evidence of record is at least in relative equipoise that the Veteran's flatfoot was manifested by pain on manipulation and use accentuated, bilateral characteristic callosities, and extreme tenderness of plantar surfaces of the feet improved by orthopedic shoes or appliances.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 30 percent, but no higher, for bilateral flatfoot have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson, 12 Vet. App at 119; Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Prior to October 27, 2016, the Veteran's bilateral pes planus was rated as noncompensable under Diagnostic Code 5276.  Since October 27, 2016, the Veteran's pes planus is rated as 10 percent disabling.  The Veteran seeks higher ratings than those currently assigned.  
Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate pes planus, with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  

A 30 percent rating is warranted for bilateral severe pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating is warranted for bilateral pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Board finds that a rating of 30 percent, but no higher, is warranted for the entire period on appeal.  

Private treatment records show that in December 2013, the Veteran was treated by Dr. D.N. for foot pain.  The Veteran reported having bilateral foot pain for several years, and stated that orthotics, special shoes, and inserts had not helped.  Dr. D.N. referred the Veteran to a podiatrist for further treatment.  

The Veteran received a VA examination in June 2014 and the diagnosis was bilateral plantar fasciitis with pes planus.  The Veteran reported pain on the bottom of his feet, with worse pain in the morning before the first step.  He stated that he wore up to three custom orthotics.  He denied any flare-ups or functional loss.  Physical examination revealed bilateral pain on use and manipulation of the feet, accentuated.  The examiner also noted bilateral characteristic calluses, as well as bilateral extreme tenderness of plantar surfaces, that was noted to be improved by orthopedic shoes or appliances.  There was no objective evidence of marked deformity and no marked pronation.  Additionally, the weight-bearing line did not fall over or medial to the great toe in either foot.  The examiner did not note any swelling on use, inward bowing of the Achilles tendon, marked inward displacement, or severe spasm of the tendo achillis on manipulation.  There was no functional loss of the bilateral lower extremities (including pain, weakness, fatigability, or incoordination) due to the Veteran's disability. 
 
The Veteran received a VA examination in April 2017 and reported constant pain centered over the distal heel and arch.  He stated that he was still wearing orthotics 90 percent of the time, but he had not been using night splints or attending physical therapy as previously recommended to him.  He reported random increases in pain, but denied any flare-ups or functional loss.  Physical examination revealed bilateral pain on use, not accentuated.  There was no pain on manipulation, swelling on use, or characteristic callouses.  It was noted that the Veteran used orthotics constantly, but remained symptomatic bilaterally.  The examiner noted that the Veteran's condition was partially ameliorated by orthotics.  There was no extreme tenderness of plantar surfaces, objective evidence of marked deformity, or any marked pronation.  Additionally, the weight-bearing line did not fall over or medial to the great toe in either foot.  Furthermore, there was no inward bowing of the Achilles tendon, marked inward displacement, or severe spasm of the tendo achillis on manipulation.  Functional loss consisted of bilateral pain on weight-bearing and non weight-bearing.  There was no evidence of pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups.  

The Board acknowledges the Veteran's various lay statements in support of his claim.  In a January 2014 notice of disagreement, the Veteran stated that his foot pain is not completely relieved by orthotics and he experiences constant pain throughout the day.  At a February 2018 Board hearing, the Veteran stated that he was prescribed braces and bought inserts for his foot condition, which helped, but did not provide complete relief.  He further stated that his feet hurt beginning when he wakes up, before his feet touch the ground, and that he sits down or leans on walls whenever possible to try to relieve the pain.  He also testified that the pain continues even when he is sitting down.     

After consideration of the lay and medical evidence of record, the Board resolves reasonable doubt in favor of the Veteran and finds that a rating of 30 percent is appropriate for the entire period on appeal.  The evidence demonstrates that during this time period, the Veteran's bilateral flatfoot was manifested by pain on manipulation and use accentuated and bilateral characteristic callosities.  The Board finds that a higher rating is not warranted for this period, as there was no indication of marked pronation, marked inward displacement, or severe spasm of the tendo achillis on manipulation.  While the June 2014 examination revealed extreme tenderness of plantar surfaces of the feet, it was noted that this was improved by orthopedic shoes or appliances.  The Board acknowledges the Veteran's contention that orthotics did not improve his condition.  However, the objective medical evidence demonstrates that the Veteran's condition was partially improved by orthotics.  

In reaching this decision, the Board has considered the Veteran's lay statements in support of his claim.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Without medical training, the Veteran has not demonstrated the competency to opine on matters requiring medical expertise, such as the severity of a foot condition.  See id.  As such, the Board assigns little probative weight to the Veteran's general lay assertions that a higher rating is warranted. 


ORDER

For the entire period on appeal, a disability rating of 30 percent, but no higher, for bilateral flatfoot is granted.
REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the Veteran's bilateral eye disability. 

The Veteran received a VA examination in June 2013, and the examiner noted prior diagnoses of myopia; astigmatism; status post bilateral PRK surgery with bilateral regression of refractive error, more for left eye than right eye; and recurrent eye pain, left eye greater than right eye.  

A June 2014 VA examination revealed new diagnoses of dry eye syndrome, pinguecula, Meibomian gland dysfunction, allergic conjunctivitis, superficial punctate keratitis, esophoria, and recurrent corneal erosion, as well as the prior diagnosis of PRK with myopia/astigmatism regression.  The examiner noted active, nontrachomatous conjunctivitis.  The Veteran reported extreme discomfort and pain, blurred vision, and eye dryness at work with heavy computer use.  In a July 2014 addendum opinion, the VA examiner clarified that the Veteran's dry eye syndrome was less likely than not caused by or a result of PRK surgery or military service.  The examiner further opined that superficial punctate keratitis and recurrent corneal erosion are at least as likely as not a result of the Veteran's PRK surgery, and that the Veteran's esophoria, Meibomian gland dysfunction, and allergic conjunctivitis are not caused by or a result of his PRK or military service.

On VA examination in April 2017, the Veteran reported blurred vision, chronic and severe dry eye symptoms with itch, burning, rapid vision fluctuation, as well as episodes of pain and epiphora upon awakening, approximately three to four times per month.  He also experienced photophobia during active corneal erosion episodes and stated that he wore sunglasses indoors to mitigate photophobia during active erosion/abrasion episodes.  Diagnoses included bilateral superficial punctate keratitis, recurrent corneal erosion, and associated dry eye syndrome.  The examiner noted that the superficial punctate keratitis and recurrent corneal erosion were of moderate severity, while the associated dry syndrome was severe.  In addition, the examiner stated that although the best corrected visual acuity was better than 20/40 at the time of examination, it is common for visual acuity to drop significantly (worse than 20/40) during active recurrent corneal erosion episodes.  It was further noted that the Veteran's current diagnoses of pinguecula and allergic conjunctivitis were unrelated to his claimed eye condition.  

On VA examination in August 2017, the examiner noted that the Veteran did not have any pathology in either eye, and there was no ocular or visual disability.  Specifically, the examiner stated that the diagnosis had changed and the Veteran's superficial punctate keratitis and recurrent corneal erosion status post bilateral PRK surgery had resolved.  The examiner did not specify any functional impact or whether the Veteran experienced incapacitating episodes.  In a March 2018 VA opinion, the examiner clarified the conflicting medical evidence from the August 2017 examination.  The examiner stated that the August 2017 examination did not show any superficial punctate keratitis or recurrent corneal erosions in either eye, and that these conditions can be intermittent and therefore might not be observed in every examination.  Specifically, the examiner noted that recurrent erosion episodes can be separated by weeks, months, or even years, and that superficial punctate keratitis can be acute, intermittent, or chronic.  In addition, the examiner noted that dry eye syndrome was not diagnosed in August 2017 because the Veteran did not complain of dry eye at the time of the examination. 

Throughout the period on appeal, the Veteran's corrected distant visual acuity in each eye was 20/40 or better. 

In February 2018 hearing testimony, the Veteran stated that he experienced flare-ups once or twice a week, with each flare-up lasting a whole day.  He reported that during flare-ups, he experiences intense pain, severe dryness, headaches, blurred vision, redness, and dizziness.  In addition, the Veteran stated that the headaches require him to close his eyes and lay down. 

The most recent VA examination does not address the Veteran's flare-up symptoms.  In addition, the evidence shows the Veteran now experiences flare-ups multiple times per week, whereas the April 2017 VA examination revealed that his reported symptoms occurred approximately three to four times per month.  Moreover, the Veteran was not noted to have any ocular pathology or visual disability at the time of the August 2017 VA examination and his eye conditions were determined to be recurrent and intermittent.  When evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that an examination be given during an active stage of the condition.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  An attempt should be made to schedule the eye examination during an active stage of the eye disability to ensure that evaluation of the Veteran's disability is fully informed.  See id.  As such, the Board finds that a remand is necessary in order to ascertain the current nature and severity of the Veteran's bilateral eye disability, to include during a flare-up.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from April 2016 to the present, should be obtained.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination by an appropriate medical professional.  The examination should be scheduled during a flare-up, to the extent reasonably possible.  

All necessary tests should be conducted, and the claims file should be provided to and reviewed by the examiner for the pertinent medical and other history.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such a review was accomplished. 

The examiner should identify all current eye disabilities and determine the nature and severity of each disability.  Visual acuity and field of vision testing should be accomplished.  The examiner should also describe any additional functional impairment during a flare-up, either as a result of testing during such a flare-up or based upon the Veteran's description of a flare-up.  The examiner should further describe what functional impact the Veteran's eye disability has on his daily life and employment and whether the Veteran experienced any incapacitating episodes. 

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




Department of Veterans Affairs


